[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT AND OTHERS
This case was tried to a conclusion before a jury on July 10, 2002 a plaintiff's verdict was entered on the plaintiff's verdict form in the sum of $930,000 against the defendants.
The instant motions are: 213 — Schindler's Motion for Remittitur
219 — Marriott's Motion for Remittitur
214.01 — Schindler's Motion for Judgment/Set Aside/New Trial CT Page 10071
                           220 — Marriott's Motion for Judgment/Set Aside/New Trial
In those motions specific grounds are relied on as the basis for the court to grant the motion. The court finds that the motions should be denied. The court finds the verdict is not contrary to the law, that at best the issues raised in the motions are issues that may properly be raised on appeal.
The litigants have a right to have factual issues resolved by the jury. A trial court is not to sit as a seventh juror, but rather to decide whether viewing the evidence in the light most favorable to the prevailing party the jury could reasonably have reached the verdict it did. The court finds the jury could reasonably have reached this verdict and the amount found. The amount falls within the necessarily uncertain limits of fair and reasonable damages. The court finds there was no error in any of the items claimed by the defendant in its motion as to the law, the charge, the jury instructions land the jury interrogatories.
Accordingly, the motions are denied.
KARAZIN, J.